UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-6172




In Re:       DAVID LEE SMITH,

                                                             Petitioner.




                   On Petition for Writ of Mandamus.
                         (No. 5:06-hc-02061-BO)


Submitted:    April 19, 2007                  Decided:   April 25, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Lee Smith petitions for a writ of mandamus seeking

an order directing the district court to grant a writ of habeas

corpus and vacate his state convictions for breaking and entering,

larceny, and habitual felon status.        We conclude that Smith is not

entitled to mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.           In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).            Smith has noted

an appeal of the district court’s order denying his 28 U.S.C.

§ 2254 (2000) petition.

          The relief sought by Smith is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            PETITION DENIED


                                   - 2 -